Case 1:20-cv-00514-LEK-KJM Document 7 Filed 01/27/21 Page 1 of 2        PageID #: 68




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 ALICIA NAPUAONALANI HUEU, )                  CV 20-00514 LEK-KJM
                               )
           Plaintiff,          )
                               )              ORDER ADOPTING
      vs.                      )              MAGISTRATE JUDGE’S
                               )              FINDINGS AND
 STATE OF HAWAII,              )              RECOMMENDATION
                               )
           Defendant.          )
 _____________________________ )

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

       Findings and Recommendation having been filed on January 08, 2021 and

 served on all parties on January 11, 2021, and no objections having been filed by

 any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

 United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

 Recommendation to: (1) Deny Plaintiff’s Application to Proceed in District Court

 Without Prepaying Fees or Costs; (2) Dismiss This Action Summarily; (3)

 Remand to the Circuit Court of the Second Circuit, State of Hawaii; and (4) Direct

 the Clerk to Terminate This Action", ECF No. 5, are adopted as the opinion and

 order of this Court.

       IT IS SO ORDERED.
Case 1:20-cv-00514-LEK-KJM Document 7 Filed 01/27/21 Page 2 of 2       PageID #: 69




      DATED AT HONOLULU, HAWAII, January 27, 2021.


                                             /s/ Leslie E. Kobayashi
                                             Leslie E. Kobayashi
                                             United States District Judge
